Stephens, J.
¶58 (dissenting) — The provisions of former RCW 13.50.050 (2011) at issue in this case are fully consistent with the state constitution and our court rules. Unfortunately, the trial court misapplied former RCW 13-.50.050(12) by reading it as a nondiscretionary mandate to seal. The majority similarly misreads the statute to forbid the individualized determination we require to seal court records under article I, section 10 of the Washington Constitution and Washington’s General Rule (GR) 15. As a result, the majority engages in an entirely unnecessary explanation of why it would take the unprecedented step of exempting the entire category of juvenile court records from constitutional scrutiny.
*436¶59 I would not be so ambitious. I would recognize that juvenile records are court records fully subject to the presumption of openness. Experience and logic confirm this, as does our precedent. Former RCW 13.50.050 respects the fact that it is the trial judge who must decide whether to enter a sealing order. A proper application of the statute requires the judge to consider first whether the statutory prerequisites are met and then to engage in an individualized assessment of whether sealing is justified under GR 15 and the constitution. Because the trial court did not believe it could conduct the individualized inquiry, I would reverse and remand for further consideration of S.J.C.’s motion to seal under GR 15 and article I, section 10.
ANALYSIS
¶60 I wholly share the majority’s concern that lingering juvenile records can have negative consequences on an individual’s reintegration into society. However, I disagree with the majority that exempting juvenile records entirely from the constitutional promise of open justice is the solution. The openness of our courts is a prevailing principle of our constitution. I believe the question before us is whether the juvenile sealing statute, former RCW 13.50.050, complies with article I, section 10 of our constitution.
¶61 The majority avoids this question by making it irrelevant. It posits a false choice between applying article I, section 10 to invalidate the statute entirely and simply not applying article I, section 10 at all. I believe our open courts jurisprudence suggests a different path. We should recognize — as has the legislature — that juvenile courts are courts subject to the constitutional presumption of openness. But, this does not mean any sealing statute is dead on arrival. While a statute may not predetermine the existence of compelling circumstances to seal court records, it can establish policy-based considerations relevant to sealing and create a uniform procedure forjudges to follow, consis*437tent with Seattle Times Co. v. Ishikawa, 97 Wn.2d 30, 37-39, 640 P.2d 716 (1982). Former RCW 13.50.050(12) does just that.
A. Former RCW 13.50.050(12) Establishes Prerequisites To Bringing a Motion To Seal and Does Not Exempt Juvenile Records from the Constitutional Presumption of Openness
¶62 The relevant language of former RCW 13.50-.050(12), set out in the majority opinion at pages 411-12, identifies five preconditions to sealing juvenile court records. Notably, it does not say a trial court shall grant a motion to seal when these conditions are met, but rather “[t]he court shall not grant any motion to seal records . . . unless [the conditions are met].” Former RCW 13.50.050(12) (emphasis added). This negative language was the result of a 2001 amendment, which removed the earlier “shall” phrasing that appeared to be mandatory. Laws of 2001, ch. 49, § 2; see State v. Webster, 69 Wn. App. 376, 378-79, 848 P.2d 1300 (1993) (holding trial court was required to grant motion in light of “shall” mandate).8 By its plain terms, former RCW 13.50.050(12) cannot be read as an inflexible mandate that forecloses any constitutional analysis.
¶63 That former RCW 13.50.050(12) does not require automatic sealing is confirmed by the placement of this subsection in a statute that begins with the presumption of openness. Former RCW 13.50.050(2) states that “[t]he official juvenile court file of any alleged or proven juvenile *438offender shall be open to public inspection, unless sealed pursuant to subsection (12) of this section.” Relatedly, former RCW 13.50.050(14) recognizes that a court considering a motion brought pursuant to RCW 13.50.050(12) has discretion in deciding whether to grant it because it details procedures that apply only “[i]f the court grants the motion to seal.” Former RCW 13.50.050(14)(a).
¶64 When considering statutes or court rules regarding sealing, this court likewise begins with a presumption of openness. Our constitution mandates that “[j]ustice in all cases shall be administered openly.” Wash. Const, art. I, § 10. This provision entitles the public to open court proceedings and records. Ishikawa, 97 Wn.2d at 36 (quoting Cohen v. Everett City Council, 85 Wn.2d 385, 388, 535 P.2d 801 (1975)). The right to open courts and open records is the “ ‘bedrock foundation’ ” of our judicial system, which allows the public to observe and scrutinize the administration of justice. In re Det. of D.F.F., 172 Wn.2d 37, 40, 256 P.3d 357 (2011) (lead opinion) (quoting John Doe v. Puget Sound Blood Ctr., 117 Wn.2d 772, 780-81, 819 P.2d 370 (1991)). We have repeatedly emphasized the “utmost public importance” of open courts and open records. Dreiling v. Jain, 151 Wn.2d 900, 903, 93 P.3d 861 (2004). Like the openness of court proceedings, the right of access to judicial records “ ‘serves to enhance the basic fairness of the proceedings.’ ” Id. at 909 (quoting Republic of Philippines v. Westinghouse Elec. Corp., 139 F.R.D. 50, 56 (D.N.J. 1991)).
¶65 Because the openness of court proceedings and records is at the core of our system of justice, we have consistently measured statutes and court rules providing for sealing against article I, section 10. In Allied Daily Newspapers of Washington v. Eikenberry, 121 Wn.2d 205, 207, 848 P.2d 1258 (1993), this court considered a statute that required courts to redact identifying information of child victims of sexual assault made during the course of *439trial or contained in court records.9 The underlying purpose of the statute, which was to protect child victims of sexual assault, did not exempt the statute itself from constitutional scrutiny under article I, section 10. Id. at 210-11. While the compelling interests identified in the statute may have sufficed on an individualized basis to warrant sealing, the law did not permit such individualized judicial determinations. Id. Thus, we held the statute was unconstitutional because it was not in accordance with the Ishikawa guidelines. Id.10
¶66 Similarly, in D.F.F., this court applied article I, section 10 protections to invalidate a court rule mandating the closure of civil mental health proceedings. 172 Wn.2d at 38,41. The fact that this court promulgated the rule did not exempt it from constitutional scrutiny. In Dreiling, 151 Wn.2d at 915, and Rufer v. Abbott Laboratories, 154 Wn.2d 530, 549, 114 P.3d 1182 (2005), we recognized that the sealing of court records under the civil rules must comply with the Ishikawa constitutional analysis. In the particular context of juvenile court records, we further recognized that Ishikawa provides an appropriate framework for considering motions to seal under GR 15 and that GR 15 applies to juvenile court records. In re Dependency of J.B.S., 122 Wn.2d 131, 856 P.2d 694 (1993); see also GR 15(c)(1) (applying the same sealing procedure to criminal and juvenile cases), 31(c)(4) (defining “court records” to include juvenile records).
¶67 The court in J.B.S. explained that the Ishikawa analysis provides an appellate court the flexibility it needs to make decisions regarding sealing under GR 15 on a case-by-case basis. 122 Wn.2d at 139. The majority states that the court in J.B.S. held that “[w]here an individual *440seeks to seal a juvenile court record but does not meet the statutory requirements, the Ishikawa factors” apply. Majority at 432 n.6. This suggests Ishikawa is merely a fallback analysis, but that is not the holding in J.B.S. J.B.S. held that while the juvenile sealing statute at issue did not apply to appellate proceedings, GR 15 did apply; further, the Ishikawa analysis provides a framework for applying GR 15. 122 Wn.2d at 139. GR 15 itself contemplates sealing statutes and integrates them into the individualized determination of whether compelling reasons exist to justify the sealing of records. GR 15(c)(2). By its plain terms, the rule is not simply a fallback in the event that there is no statute. See State v. Chen, 178 Wn.2d 350, 356, 309 P.3d 410 (2013) (rejecting the proposition that the Ishikawa factors apply only when there is not statutory guidance for closure). The trial court in this case did not apply GR 15, as required by the rule and by J.B.S.
¶68 Nothing in the language of former RCW 13.50.050 suggests that it is unique among sealing statutes and should not similarly be measured against the constitutional standard. The majority assumes the statute is unamenable to allowing a judge to make an individualized decision whether to seal records in a particular case, but we should read the statute in a way that avoids a constitutional conflict. By its plain terms, the sealing provision in former RCW 13.50.050(12) can be applied consistent with the Ishikawa analysis and GR 15. And, by its plain terms, GR 15 applies to any judicial decision to seal records, including juvenile records. GR 15(c), 31(c)(4). I would resolve the present case on this narrow basis, and remand for the trial court to apply GR 15 using the Ishikawa framework.11
¶69 Because the majority rejects this approach and holds that juvenile court records are not subject to consti*441tutional scrutiny, I now address that analysis and offer a contrary view.
B. Juvenile Court Records Are Court Records Subject to Article I, Section 10’s Presumption of Openness
¶70 In State v. Sublett, this court adopted from the United States Supreme Court the experience and logic test to determine whether the constitutional public trial right attaches to a particular proceeding. 176 Wn.2d 58, 73, 292 P.3d 715 (2012) (lead opinion); see also Press-Enter. Co. v. Superior Court, 478 U.S. 1, 8, 106 S. Ct. 2735, 92 L. Ed. 2d 1 (1986)) (adopting the experience and logic test). Applying this test, the majority concludes that we have “built a constitutional wall around juvenile justice,” majority at 417, so that article I, section 10’s presumption of openness does not apply to juvenile records. I disagree. Our constitution affords greater public trial rights than its federal counterpart. See State v. Smith, 181 Wn.2d 508, 525, 334 P.3d 1049 (2014) (Wiggins, J., concurring); Rufer, 154 Wn.2d at 549 (recognizing distinction from federal law in light of explicit open courts provision in article I, section 10). As such, any application of the experience and logic test should account for Washington’s more stringent open courts doctrine. In light of the history, purpose, and functions of juvenile court proceedings, the open courts provision of article I, section 10 applies to juvenile court records.
1. Experience Confirms the Presumption of Openness for Juvenile Records
¶71 We look to experience to determine whether the proceeding in question is the type that requires article I, section 10 protections. This is achieved by understanding the nature of the proceeding, the statutes, and our precedent. See Sublett, 176 Wn.2d at 73-76. The records in question in this case are court records created during a judicial proceeding, which by their nature are entitled to article I, section 10 protections. In holding otherwise, the *442majority erroneously relies on precursor statutes and focuses on the rehabilitative purpose of the juvenile justice system.
¶72 We must consider the nature of juvenile court proceedings, not whether their underlying purpose is rehabilitative versus criminal. The majority thoroughly discusses the negative consequences and stigma associated with having open juvenile records. Majority at 429, 432.1 do not disagree with the majority on these points. This case, however, must be decided based on whether a juvenile record is subject to constitutional protections. If we place weight on the benefits of sealing juvenile records, as the majority does, I believe the sealing and vacation of adult criminal records or of other civil records is equally compelling. See State v. Breazeale, 144 Wn.2d 829, 837-38, 31 P.3d 1155 (2001) (finding that a statute permitting vacation of felony convictions exists to “prohibit all adverse consequences of a dismissed conviction” (emphasis added)). Many court records have similar impacts on individuals, including denial of housing and employment opportunities. See Hundtofte v. Encarnación, 181 Wn.2d 1, 330 P.3d 168 (2014) (plurality opinion) (discussing how tenants are denied housing because of records of unlawful detainer actions); Engrossed Substitute H.B. 1553, 64th Leg., Reg. Sess., at 2 (Wash. 2015) (bill seeking to reduce barriers to employment and housing for adults and juveniles to help them “reintegrate into society”); Michael Pinard & Anthony C. Thompson, Offender Reentry and the Collateral Consequences of Criminal Convictions: An Introduction, 30 N.Y.U. Rev. L. & Soc. Change 585, 594-98 (2006) (discussing how individuals are barred from successful reentry into communities because of records of prior criminal convictions); U.S. Equal Emp’t Opportunity Comm’n, Consideration of Arrest and Conviction Records in Employment Decisions under Title VII of the Civil Rights Act of 1964, EEOC Enforcement Guidance 915.002, at 6 (2012), http://www.eeoc.gov/laws/guidance /upload/arrest_conviction.pdf (noting that over 90 percent of *443employers conduct background checks on some or all job applicants, according to a survey). The constitution requires us to consider the nature of the proceeding, the statutes, and our precedent.
¶73 The majority points to statutes that have provided juveniles some level of confidentiality. Majority at 418. However, its reliance on these statutes fails to appreciate the context under which precursor statutes were enacted. Juvenile courts emerged from social reform movements that sought to assist troubled and helpless children under the parens patriae doctrine. Mary Kay Becker, Washington State’s New Juvenile Code: An Introduction, 14 Gonz. L. Rev. 289, 290-91, 307-08 (1979). Under this doctrine, “society’s duty to the child could not be confined by the concept of justice alone.” In re Gault, 387 U.S. 1, 15-16, 87 S. Ct. 1428, 18 L. Ed. 2d 527 (1967). Juveniles were treated for symptomatic concerns, so “sentences were indeterminate, nonproportional, and potentially continued for the duration of minority.” Barry C. Feld, The Transformation of the Juvenile Court, 75 Minn. L. Rev. 691, 695 (1991).
“The juvenile court movement was ‘anti-legal’ in the sense that it encouraged minimum procedural formality and maximum dependency on extra-legal resources. The judges were authorized to investigate the character and social background of both ‘pre-delinquent’ and ‘delinquent’ children. They examined personal motivation as well as criminal intent, seeking to identify the moral reputation of the problematic children.”
Bobby Jean Ellis, Juvenile Court: The Legal Process as a Rehabilitative Tool, 51 Wash. L. Rev. 697, 699 n.6 (1976) (quoting Anthony M. Platt, The Child Savers: The Invention of Delinquency 141 (1969)). Juvenile proceedings at the time sometimes occurred outside of public view, as statutes provided for the total exclusion of the general public. See Laws of 1913, ch. 160, § 10. In 1961, the legislature completely shut the public out from delinquency proceedings. Laws of 1961, ch. 302, § 5. Juveniles were largely denied *444fundamental due process rights. In re Welfare of Lewis, 51 Wn.2d 193, 199, 316 P.2d 907 (1957).
¶74 Court challenges to this model were rejected early on. See Weber v. Doust, 84 Wash. 330, 333-34, 337, 146 P. 623 (1915) (finding no due process violation of a juvenile’s detention without a warrant, as courts may exercise parens patriae authority over a child); Lewis, 51 Wn.2d at 198 (citing with approval a Pennsylvania Supreme Court decision indicating that rights granted to persons accused of a crime are inapplicable to children). This is the context in which juveniles were historically granted some level of confidentiality.
¶75 The juvenile justice system of today bears little resemblance to its former self. The juvenile justice system has emerged out of the shadows in light of Gault and passage of the Juvenile Justice Act of 1977, ch. 13.40 RCW, shifting doctrinally away from the parens patriae doctrine of “ ‘benevolent coercion, and closer to a more classical emphasis on justice.’ ” State v. Rice, 98 Wn.2d 384, 391, 655 P.2d 1145 (1982) (quoting Becker, supra, at 307-08). While the juvenile justice system retains its goal of rehabilitation, attitudes about the openness and formality of the juvenile justice system have changed. Gault rejected the principles this court once observed in Lewis, which presumed that fundamental due process rights were simply inapplicable in juvenile proceedings. Lewis, 51 Wn.2d at 199. In addition, the Juvenile Justice Act of 1977 embraced the principle of openness, presumptively opening to the public juvenile proceedings and official court files. Laws of 1977, 1st Ex. Sess., ch. 291, §§ 10(1)(a), 68(6). Thus, juvenile courts no longer have the power to exclude the general public from proceedings, Laws of 1913, ch. 160, § 10, and juvenile proceedings are no longer presumptively closed, Laws of 1961, ch. 302, § 5.
¶76 Considering the full arc of the development of juvenile justice in this state, and in particular the culture shift since Gault, the majority’s reliance on experience to erode *445the presumption of openness is misplaced. The statutory and legislative history relating to juvenile offenders and the confidentiality granted to them has not demonstrated a consistent theme of confidentiality. The juvenile justice system has encountered a series of transformations since its initial creation, but its recent and current form acknowledges that juvenile proceedings benefit from transparency and openness.
¶77 In addition to statutes, this court’s precedent undermines the majority’s conclusion that juvenile records are exempt from constitutional scrutiny. Majority at 422. Citing Lewis, the majority reasons the presumption of openness does not apply to juvenile proceedings because the juvenile justice system seeks to rehabilitate, rather than deter or punish. Id. However, Lewis no longer controls or is relevant to our analysis. Lewis held that juvenile proceedings did not involve justice under article I, section 10 because punishment was not being administered, i.e., the proceeding was not criminal. 51 Wn.2d at 198.
¶78 It is now clear that the promise of open justice under article I, section 10 is not limited to criminal cases. Our open courts doctrine no longer turns on whether a proceeding is punitive or rehabilitative. See D.F.F., 172 Wn.2d at 42. In D.F.F., this court applied article I, section 10 protections to invalidate a court rule closing civil mental health proceedings. Id. at 38, 41. And, we have consistently held that court records in civil cases are subject to article I, section 10. See Dreiling, 151 Wn.2d at 915 (finding that documents filed in support of dispositive motions in a civil case are subject to Ishikawa); Rufer, 154 Wn.2d at 549 (finding that documents filed with the court in a civil case, whether dispositive or not, are subject to the compelling interest standard described in Ishikawa).
¶79 Thus, to the extent Lewis stands for the proposition that article I, section 10 applies only to criminal cases, that holding has been expressly abrogated by this court. Further, Lewis was premised on an outmoded notion of parens *446patriae, which was later rejected in Gault. See Gault, 387 U.S. at 16. Lewis’s holding that “juvenile courts are not criminal courts, and constitutional rights granted to persons accused of [a] crime are not applicable to children brought before such a court” is simply wrong as the law stands today. 51 Wn.2d at 198.
¶80 The majority erroneously asserts that we always give effect to sealing statutes without subjecting them to a constitutional analysis. This is not so. As noted, this court has entertained constitutional challenges to similar statutes. See supra pp. 437-38 (discussing Eikenberry, 121 Wn.2d 205). Quite recently in State v. Sanchez, a juvenile offender challenged the release of his SSODA (special sex offender disposition alternative) file to local law enforcement under RCW 4.24.550(6), arguing, inter alia, that its release would violate his constitutional right to privacy. 177 Wn.2d 835, 846, 306 P.3d 935 (2013). The statute governs the release of information about sex offenders to the public. While we ultimately held that the offender’s constitutional privacy rights were not violated, we recognized that the defendant could challenge the statute on constitutional grounds. Id. In Chen, 178 Wn.2d at 352, a defendant argued that statutory provisions provided that competency reports remain private. However, this court held that “once a competency evaluation becomes a court record, it also becomes subject to the constitutional presumption of openness, which can be rebutted only when the court makes an individualized finding that the Ishikawa factors weigh in favor of sealing.” Id. This court rejected the proposition that the Ishikawa factors should apply only where there is no statutory guidance for closure. Id. at 356.
f 81 As the majority notes, we borrowed our own article I, section 10 provision from Oregon’s and Indiana’s constitutions, and both states have statutory mechanisms for sealing juvenile records. Majority at 426. The majority, however, incorrectly suggests that because both states have statutory mechanisms for sealing juvenile records, the statutes *447are exempt from constitutional scrutiny. The statutes in Oregon and Indiana, however, have not been exempted from constitutional scrutiny. To the contrary, the Indiana Supreme Court has recognized that the openness of juvenile records and court proceedings is subject to a balancing of a juvenile’s privacy interest and the public’s right to access records. In Taylor v. State, the court said that
access to a juvenile’s records ... is a “sensitive” [issue] ... [that] [i]nvolve[s] ... a collision of significant public interests — the need to protect juveniles from the dissemination ... versus the extraordinary protections afforded by the constitutional guarantees of free speech and press.
438 N.E.2d 275, 278 (Ind. 1982) (citations omitted). Similarly, in State ex rel. Shelbyville Newspapers, Inc. v. Shelby Superior Court, 272 Ind. 42, 46, 396 N.E.2d 337 (1979), the court engaged in a balancing test to determine whether the Indiana juvenile record sealing statute placed an impermissible prior restraint on the guarantee of freedom of the press under the First Amendment to the United States Constitution. Indiana does not observe the rule the majority proposes, and Oregon has not recognized such a rule. The Oregon Supreme Court instead held that its own article I, section 10 “does not recognize distinctions between various kinds of judicial proceedings; it applies to all.” State ex rel. Oregonian Publ'g Co. v. Deiz, 289 Or. 277, 283, 613 P.2d 23 (1980).
¶82 In sum, the nature of juvenile proceedings, relevant statutes, and our precedent all support the conclusion that juvenile proceedings, and the records created by them, are judicial proceedings subject to the presumption of openness. For these reasons, experience dictates that juvenile records fall within the protective scope of article I, section 10.
2. Logic Favors the Presumption of Openness for Juvenile Records
¶83 In deciding the logic prong, we consider “ ‘whether public access plays a significant positive role in the func*448tioning of the particular process in question.’ ” Sublett, 176 Wn.2d at 73 (quoting Press-Enter. Co., 478 U.S. at 8). The logic prong “allows the determining court to consider the actual proceeding at issue for what it is, without having to force every situation into predefined factors.” Id.
¶84 This court unequivocally recognized that juvenile court records are presumptively open to the public in State v. A.G.S., 182 Wn.2d 273, 340 P.3d 830 (2014). The issue before us in A. G.S. was whether a juvenile’s SSODA evaluation is part of the juvenile court file, making it “available to the public.” Id. at 276. We held that records related to a juvenile offender must be kept confidential, unless they are part of the juvenile court record, which is “ ‘open to public inspection.’ ” Id. (quoting former RCW 13.50.050(2)). The majority’s proposed rule renders that statutory distinction somewhat meaningless if the entire case file may be closed by statute.
¶85 While the majority acknowledges that juvenile proceedings and juvenile court files are presumptively open by statute, it does not wish to acknowledge that this is because they are by their nature court proceedings, which create records open to the public. See majority at 420-21. Uniquely, juvenile matters include both materials in the official court file and a confidential social file. A.G.S. recognized this difference. Here, we are plainly concerned with the official juvenile court file. So, whatever the experience and logic applicable to the social file may be, the very creation of an official court file logically compels the conclusion that it is presumptively open to the public.
¶86 The majority reasons that maintaining confidentiality of juvenile records best serves the underlying purpose of juvenile courts. This conclusion needs to be questioned for two reasons. First, we need to question the premise that confidentiality is beneficial. The State highlights several national and local examples where sealed records prevented or delayed discovery of disturbing incidents. In one *449case, two judges in Pennsylvania received kickbacks for routinely imposing harsh adjudications on juveniles, in order to increase the number of residents at private juvenile facilities. See Interbranch Comm’n on Juvenile Justice Report 9 (2010), http://www.pacourts.us/assets/files/set ting-2032/file-730.pdf?cb=4beb87. Locally, a so-called “expert” psychologist repeatedly fabricated testimony in a variety of cases, damaging the resolution of several matters. Ken Armstrong & Maureen O’Hagan, Seattle Times Special Report: Twisted Ethics of an Expert Witness, The Seattle Times, June 26, 2011, http://www.seattletimes.com/seattle -news/seattle-times-special-report-twisted-ethics-of-an-ex pert-witness. The fabrications were discovered only after The Seattle Times moved to unseal court records and disciplinary records, which the expert sought to keep secret. Id.
¶87 Second, the underlying purpose of sealing juvenile records does not distinguish them from other types of records we have found to be subject to article I, section 10. As noted, in Eikenberry, this court found unconstitutional a statute whose underlying purpose was to protect child victims of sexual assault. 121 Wn.2d at 207. The underlying purpose of sealing juvenile records is analogous to the sealing of vacated criminal records, which exists to “prohibit all adverse consequences of a dismissed conviction.” Breazeale, 144 Wn.2d at 837-38. Yet, courts require an individualized determination under GR 15 and Ishikawa to seal criminal records vacated by statute. State v. Waldon, 148 Wn. App. 952, 955, 202 P.3d 325 (2009); see also State v. Noel, 101 Wn. App. 623, 628-29, 5 P.3d 747 (2000).
¶88 We have time and again rejected the majority’s presumption that secrecy is beneficial. We instead presume that openness is beneficial and require a case-by-case showing that compelling interests overcome this presumption. Eikenberry, 848 Wn.2d at 211. We value openness because it guarantees that the interests of both the public and the accused are protected. D.F.F., 172 Wn.2d at 40-41. “The open administration of justice assures the structural fairness of *450the proceedings, affirms their legitimacy, and promotes confidence in the judiciary.” Id. at 40. The majority applies the faulty reasoning from Lewis in concluding that because juvenile proceedings are not criminal, they are therefore not open. Majority at 422. As noted, this reasoning has been eclipsed by modern authority extending constitutional protections to noncriminal proceedings. Article I, section 10 recognizes that openness is essential to how justice is administered, whether the case be criminal or civil.
¶89 In sum, there is no logical reason to declare that juvenile court records are not actually court records subject to the presumption of openness. The nature of the juvenile justice system supports the conclusion that such records should be presumptively public, just as court records created in other judicial proceedings. Applying the experience and logic analysis, I would hold that article I, section 10 applies to the sealing of juvenile court records under former RCW 13.50.050.
C. There Is No Basis To Distinguish between Proceedings and Records in Applying Article I, Section 10
¶90 The majority purports to limit its holding to juvenile court records, even though its analysis — in particular its reliance on Lewis — provides no basis for this limitation. Our open courts doctrine has not applied lesser openness standards to records than to proceedings, even when both are subject to closure. To the contrary, we have consistently interpreted proceedings and records similarly, requiring a compelling interest that overcomes the presumption of openness. In Ishikawa, we held that the trial court failed to comply with article I, section 10 when it closed a pretrial hearing and sealed records. 97 Wn.2d at 32. We expressly held that “[e]ach time restrictions on access to criminal hearings or the records from hearings are sought,” a balancing of interests under article I, section 10 is required. Id. at *45137 (emphasis added). This same standard was applied equally to proceedings and records in Eikenberry, 121 Wn.2d at 214.
¶91 In Cohen, 85 Wn.2d at 389, this court found that a trial court erred in sealing court records by failing to demonstrate “sufficient public importance to justify exception to the requirement of Const, art. 1, § 10.” In Cohen, the trial court reviewed on appeal the written transcript of license revocation proceedings. Cqncerned with the nature of the allegations against the licensee, the trial court sealed the transcript. Id. at 388. However, we found that the transcript was “public property,” which, absent compelling reasons under article I, section 10, “cannot be taken in or kept secret.” Id. at 389.
¶92 In Dreiling and in Rufer, this court held that Ishikawa must be applied to documents filed in support of motions in civil proceedings. Dreiling, 151 Wn.2d at 915; Rufer, 154 Wn.2d at 549. In Dreiling, we said that people have a right to access open courts to “ ‘freely observe the administration of civil and criminal justice.’ ” 151 Wn.2d at 915 (quoting Eikenberry, 121 Wn.2d at 211).
¶93 In Chen, this court found that competency evaluations are presumptively open under article I, section 10.178 Wn.2d at 350. In Chen, a defendant sought to seal his competency evaluation, which a statute deemed confidential. We found that the trial court properly considered the Ishikawa factors when redacting certain information from the court record. Id. at 358-59. We further noted that “[b]oth [Eikenberry] and D.F.F. recognize that court records and courtrooms are presumptively open and can be closed only when a trial court makes an individualized finding that closure is justified.” Id. at 356.
¶94 Court rules also require the application of article I, section 10 to proceedings and records. Sealing of court files and records, including juvenile court records, is governed by GR 15(c), which requires an individualized showing of a “compelling privacy or safety concerní ] that outweigh[s] *452the public interest in access to the court record.” GR 15(c)(2) (emphasis added). Further, while “[a]ccess to court records is not absolute,” the public’s “access to court records [is] provided by Article I, Section 10.” GR 31(a).
¶95 Without support, the majority seeks to apply lesser openness standards for records than for proceedings. Majority at 431. In so doing, it draws the very distinction we expressly rejected in Chen, 178 Wn.2d at 356. The majority says that “there are plain distinctions between the openness of proceedings, which provide valuable public oversight, and the statutory sealing of records, which promote the rehabilitative purpose of the juvenile justice system.” Majority at 431. In contrast, in Chen we said that although the defendant “attempts to distinguish this case because it involved a courtroom proceeding and not a court record,... our jurisprudence has treated court records and court proceedings similarly.” 178 Wn.2d at 356.
¶96 The majority’s reliance on Sublett to treat records and proceedings differently is misplaced. In Sublett, we said that we “consider the actual proceeding at issue for what it is, without having to force every situation into predefined factors.” 176 Wn.2d at 73. The majority reasons that this proposition permits the application of a lesser openness standard for records. However, we made the statement in Sublett to reject a bright-line distinction made by the Court of Appeals to determine when public trial rights attach and when they do not. We explained, “We decline to draw the line with legal and ministerial issues on one side, and the resolution of disputed facts and other adversarial proceedings on the other.” Id. at 72. We cannot, consistent with this reasoning, now draw a line with juvenile proceedings on one side and juvenile records on the other. Such an approach risks unraveling an entire body of law under our open courts jurisprudence. Instead, we must carefully consider the nature of the proceeding in question and whether it is entitled to article I, section 10 protections.
¶97 The majority’s attempt to exempt only juvenile records from article I, section 10 is not supported by our open *453courts doctrine. This court’s precedent makes clear that article I, section 10 presumes that proceedings and records will be open, even when the records in question involve sensitive matters.
D. Courts Cannot Delegate to the Legislature Their Obligation To Safeguard Open Courts under Article I, Section 10
¶98 Today’s holding risks putting courts on the sideline of constitutional interpretation. Deferring to legislative pol-icymaking on a constitutional question, the majority categorically exempts juvenile sealing statutes from constitutional scrutiny. Majority at 422. This will foreclose the possibility of a constitutional challenge to a statute that goes far beyond former RCW 13.50.050(12). Under the majority’s holding, a legislative change that allows juvenile court records to become immediately confidential upon adjudication would not be subject to an article I, section 10 challenge.12
¶99 The majority suggests that requiring compliance with article I, section 10 means a judge cannot rely on a narrowly crafted sealing statute. As discussed above, this is not the case. GR 15 and our precedent recognize that court rules and statutes can provide procedures that guarantee core constitutional rights. See Rufer, 154 Wn.2d at 549; J.B.S., 122 Wn.2d at 139. We may find that openness of juvenile court records is an issue of constitutional importance but also find that it is possible to have a narrowly tailored statute that is carefully drawn and complies with Ishikawa.
*454¶100 This court’s precedent evidences our commitment to our judicial obligation to safeguard openness under article I, section 10. In Eikenberry, the statute in question served a compelling interest in protecting child victims from further trauma and ensuring their constitutional right to privacy. Recognizing these goals, we nonetheless held that the statute was unconstitutional because it cut out the judiciary’s ability to protect individual rights through individualized sealing orders. The blanket rule in D.F.F. similarly failed because it prevented an individual’s ability to assert his or her constitutional right to open courts in a particular case. The majority’s holding would similarly prohibit courts from balancing individual constitutional rights when sealing juvenile records under former RCW 13.50.050. Such a holding is not demanded by the statute and not allowed by the constitution.
CONCLUSION
¶101 I would recognize that juvenile courts are courts subject to the constitutional presumption of openness. Both experience and logic support the presumption of openness to juvenile court proceedings and records under article I, section 10. An Ishikawa analysis is therefore required prior to sealing juvenile court records. I would hold that former RCW 13.50.050(12) can be applied consistent with GR 15 and our constitutional mandate, and reverse and remand for the trial court to make an individualized determination in S.J.C.’s case. Accordingly, I respectfully dissent.
Gordon McCloud, J., concurs with Stephens, J.

 RCW 13.50.260, effective June 12,2014, differs significantly in structure from former RCW 13.50.050. It states that a court “shall hold regular sealing hearings” and “shall administratively seal an individual’s juvenile court record pursuant to the requirements of this subsection unless the court receives an objection to sealing or the court notes a compelling reason not to seal, in which case, the court shall set a contested hearing to be conducted on the record to address sealing.” RCW 13.50.260(l)(a). Whether this statute meets constitutional muster is not before us. I mention it only to acknowledge the use of the term “shall” and to note that, in context, it clearly anticipates that the court will make an individualized determination whether to seal and not automatically enter an order when the statutory conditions are met.


 A subsection of former RCW 13.50.050 that is not before us in this case contains a similar provision. See former RCW 13.50.050(24).


 The majority does not discuss Eikenberry\ I believe its only answer to that case would be that article I, section 10 does not apply to records of juvenile proceedings. As discussed below, that argument is not supportable.


 Because J.B.S. recognized that the Ishikawa analysis applies under GR 15 regardless of whether it is constitutionally mandated, it is possible to resolve this case on the basis of the trial court’s failure to apply GR 15. The court can leave for another day the broader constitutional question.


 Such legislation is not unforeseeable. During the 2014 legislative session, the legislature enacted Engrossed Second Substitute H.B. 1651, 63d Leg., Reg. Sess. (Wash. 2014), relating to an individual’s ability to seal juvenile court records. See Laws of 2014, ch. 175. Although absent from the final enacted legislation, the bill, as introduced and passed by the House, originally indicated an intent to “presumptively close [ ]” records of juvenile court proceedings and made “[t]he official juvenile court file of any alleged or proven juvenile offender . . . confidential Second Substitute H.B. 1651, at 2, 63d Leg., Reg. Sess. (Wash. 2014) (emphasis added).